GOF P-8 11/14 SUPPLEMENT DATED NOVEMBER 19, 2014 TO THE CURRENTLY EFFECTIVE PROSPECTUSES OF EACH OF THE LISTED FUNDS Franklin Alternative Strategies Funds Franklin K2 Alternative Strategies Funds Franklin Pelagos Commodities Strategy Fund Franklin California Tax-Free Income Fund Franklin California Tax-Free Trust Franklin California Insured Tax-Free Income Fund Franklin California Intermediate-Term Tax-Free Income Fund Franklin California Tax-Exempt Money Fund Franklin Custodian Funds Franklin DynaTech Fund Franklin Income Fund Franklin U.S.
